Exhibit 10.1


TERMINATION AGREEMENT


THIS AGREEMENT dated as of April 30, 2010 (“Effective Date”) by and between
China Kangtai Cactus Bio-Tech, Inc., a Nevada corporation (the “Company”), and
Seaside 88, LP, a Florida limited partnership (“Seaside”).


WHEREAS, the parties have entered into a Common Stock Purchase Agreement dated
as of November 5, 2009 (the “Original Agreement”), pursuant to which the Company
agreed to issue and sell up to 2,100,000 shares of the Company’s common stock
(the “Common Stock”), and Seaside had agreed to purchase up to 150,000 shares of
the Common Stock at two-week intervals, subject to the satisfaction of customary
closing conditions; and


WHEREAS, the parties wish to terminate the Original Agreement;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:


1.
The Original Agreement is hereby terminated effective the date of this Agreement
and all terms and obligations under the Original Agreement and shall have no
further force or effect as of the date hereof.



2.
The parties hereby release and forever discharge one another from all actions,
causes of actions, suits, debts, obligations, claim and demands whatsoever which
they have or hereafter can, shall have under the terms of the Original
Agreement.



3.
This Agreement shall inure to the benefit of and be binding upon the respective
assigns and successors of each of the parties hereto.



4.
This Agreement may be executed in one or more counterparts, each of which when
so executed shall be deemed to be an original and such counterparts together
shall constitute one and the same instrument.



IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.


China Kangtai Cactus Bio-Tech, Inc.
 
Seaside 88, LP
         
By:
/s/ Jinjiang Wang
 
By:
/s/ William Ritger
 
Jinjiang Wang, President
   
William Ritger, General Partner

 
 
 

--------------------------------------------------------------------------------

 